OPINION — AG — ** SCHOOL TERM — VOTERS — CHANGE ** IF THE VOTERS OF THE SCHOOL DISTRICT AT THE ANNUAL MEETING LAST TUESDAY OF MARCH, 1949 VOTED TO MAINTAIN AN EIGHT(8) MONTH SCHOOL, IS IT NECESSARY FOR THEM TO HOLD ANOTHER ELECTION IN ORDER TO BE ABLE TO MAINTAIN SCHOOL FOR A FULL TERM AS PROVIDED IN HOUSE BILL NO. 120 ? — SCHOOL DISTRICTS MAY MAINTAIN SCHOOL FOR LESS THAN SAID STATUTORY TERM ONLY WHEN CONDITIONS BEYOND THE CONTROL OF THE SCHOOL AUTHORITIES MAKE IMPOSSIBLE THE MAINTENANCE OF SAID TERM. (PERIOD OF INSTRUCTION, LENGTH, TIME, DURATION, SCHOOL BOARD, ELECTION, ELECTORS) CITE: 70 O.S. 72 [70-72], 70 O.S. 1-10 [70-1-10], 70 O.S. 4-40 [70-4-40] (RICHARD M. HUFF)